Citation Nr: 9900750	
Decision Date: 01/13/99    Archive Date: 01/22/99

DOCKET NO.  97-19 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased evaluation for residuals of Ross 
River Virus with multiple joint arthritis, currently 
evaluated as 20 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeffrey Parker, Associate Counsel





INTRODUCTION

The veteran served on active duty from December 1972 to 
December 1975, and from April 1983 to July 1988.  

This appeal to the Board of Veterans Appeals (Board) arose 
from a rating decision in February 1997 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, which denied an increased (compensable) evaluation.  
In a July 1997 rating decision on appeal, the RO increased 
the evaluation to 20 percent disabling.   

In the brief on appeal, the veterans representative appears 
to raise the issue of entitlement to a total disability 
rating due to individual unemployability, asserting that the 
veteran is unable to maintain gainful employment due to his 
service-connected disability.  This issue, however, has not 
been adjudicated, developed or certified for appellate 
review.  The Board may only exercise jurisdiction over an 
issue after an appellant has filed both a timely notice of 
disagreement to a rating decision denying the benefit sought, 
and a timely substantive appeal.  38 U.S.C.A. § 7105 (West 
1991); Roy v. Brown, 5 Vet.App. 554 (1993).  Accordingly, it 
is referred to the RO for appropriate consideration.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that his residuals of Ross River Virus 
with multiple joint arthritis are more severely disabling 
than the current evaluation reflects.  He specifically 
contends that he has experienced severe exacerbations of 
joint swelling with associated pain that is totally 
debilitating, a constant aching sensation, gait disturbance, 
instability and swelling of the knee joints, and inability to 
stand for long periods of time or to lift weight. 




DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the preponderance of the 
evidence is against an increased evaluation for residuals of 
Ross River Virus with multiple joint arthritis. 


FINDING OF FACT

Residuals of Ross River Virus with multiple joint arthritis 
are primarily manifested by mild degenerative arthritis of 
the lumbar spine, very mild degenerative arthritis of both 
ankles, and bilateral calcaneal spurs, with subjective 
complaints of multiple joint pain.


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 20 
percent for residuals of Ross River Virus with multiple joint 
arthritis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.20, 4.40, 4.45, 4.71a, Diagnostic Codes 
5009-5003 (1997).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that the veteran has presented a 
claim that is "well-grounded" within the meaning of 38 
U.S.C.A. § 5107(a).  That is, he has presented a claim that 
is plausible.  The United States Court of Veterans Appeals 
(Court) has held that an allegation that a service-connected 
disability has increased in severity is sufficient to render 
the claim well-grounded.  See Caffrey v. Brown, 6 Vet. App. 
377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  The Board is also satisfied that all relevant facts 
have been properly developed.  No further assistance to the 
veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a). 

Disability evaluations are determined by the application of 
the VAs Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1997).  Where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, it is the present level 
of disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to absence of part, or 
all, of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: 
(a) Less movement than normal (due to 
ankylosis, limitation or blocking, 
adhesions, tendon-tie-up, contracted 
scars, etc.).
(b) More movement than normal (from flail 
joint, resections, nonunion of fracture, 
relaxation of ligaments, etc.).
(c) Weakened movement (due to muscle 
injury, disease or injury of peripheral 
nerves, divided or lengthened tendons, 
etc.).
(d) Excess fatigability.
(e) Incoordination, impaired ability to 
execute skilled movements smoothly.
(f) Pain on movement, swelling, deformity 
or atrophy of disuse.  Instability of 
station, disturbance of locomotion, 
interference with sitting, standing and 
weight-bearing are related 
considerations.  

38 C.F.R. § 4.45.

Effective to July 1988, service connection has been 
established for residuals of Ross River Virus with multiple 
joint arthritis, evaluated under Diagnostic Codes 5009-5002.  
Effective to November 1996, a 20 percent evaluation was 
assigned.  

Service medical records reflect a diagnosis of Ross River 
Virus in 1984, with post-arthritic pain due to the Ross River 
Virus, which included joint swelling and aching with 
treatment with Motrin.  A VA compensation in June 1988 
resulted in a diagnosis of remote virus infection with no 
residuals.  On this basis, a noncompensable evaluation was 
assigned.  

In a claim dated in September 1996, received in November 
1996, the veteran requested an increased evaluation.  During 
a VA compensation examination in December 1996, the veteran 
reported that he had multiple joint pains in the knees, 
shoulders, low back, feet, and ankles, for which he was 
taking Naprosyn.  He stated the pain was worse on standing or 
prolonged walking.  Physical examination revealed no evidence 
of swelling or deformity of the feet; full range of motion of 
the knees, with a negative drawer sign, and no swelling, 
deformity, or lateral instability of the knees; full range of 
motion of the lumbar spine without eliciting pain, no muscle 
spasm, swelling, or deformity; good range of motion of the 
ankles with no swelling or deformity; good range of motion of 
the shoulders with ability to raise his arms above his head 
without difficulty, with no swelling or deformity of the 
shoulders.  The resulting diagnoses were mild degenerative 
arthritis of the lumbar spine; very mild degenerative 
arthritis of both ankles; bilateral calcaneal spurs; no 
pathology found in the knees and shoulder; and that all of 
these diagnoses were secondary to Ross River Virus.   

On the basis of these findings, by rating decision in July 
1997, the disability evaluation was increased to 20 percent 
disabling, and the veteran continued his appeal.  

As the veterans diagnosed service-connected disability of 
Ross River Virus is not specifically named as a disability in 
the rating code, a rating by analogy is appropriate.  
38 C.F.R. § 4.20.  The medical evidence of record reflects 
that Ross River Virus manifests itself by arthritis, and the 
recent VA examination has specifically related the veterans 
joint conditions to Ross River Virus. Degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the  appropriate diagnostic codes 
for the specific joint or joints involved. When however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under diagnostic code 5003. 
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion. In the absence of limitation of 
motion, with X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with occasional  
incapacitating exacerbations, a 20 percent evaluation will be 
assigned.
 
The veterans residuals of Ross River Virus with multiple 
joint arthritis, a well-established diagnosis, is primarily 
manifested by mild degenerative arthritis of the lumbar 
spine, very mild degenerative arthritis of both ankles, and 
bilateral calcaneal spurs, with subjective complaints of 
multiple joint pain. 

An increased evaluation is not warranted as the evidence of 
record demonstrates that the veteran has an ongoing mild 
degenerative arthritis of the lumbar spine and both ankles, 
with bilateral calcaneal spurs, but does not demonstrate that 
this arthritic process is manifested by limitation of motion 
of the affected joints.  38 C.F.R. § 4.71a.  In his notice of 
disagreement in April 1997, the veteran stated that at the 
1996 VA examination he had one hand on the table during the 
squatting, that he could not walk with a normal gait, he had 
swelling in his feet and ankle most of the time, and was 
unable to raise his arm above his head without a great deal 
of pain.  Notwithstanding the veterans insistence that he 
has swelling in various joints and pain upon overhead 
lifting, at the most recent VA examination no pathology was 
found in the knees and shoulders, and there was no clinical 
evidence of swelling or deformity of any joint.  Moreover, 
the evidence shows that, during the VA compensation 
examinations, the veteran was not objectively found to have 
pain on range of motion testing, and had essentially full 
range of motion of the various joints examined. 

In accordance with the holding of the Court in DeLuca v. 
Brown, 8 Vet. App. 202 (1995), the Board has specifically 
considered that pain may result in additional functional 
limitation, to include additional limitation of motion due to 
pain on motion.  See 38 C.F.R. § 4.40, 4.45.  While the Board 
has considered the veterans complaints of pain, it is not 
required to uncritically accept all of the veterans 
complaints.  The Court has held that [i]t is the 
responsibility of the BVA...to assess the credibility and 
weight to be given the evidence.  Hayes v. Brown, 5 Vet. 
App. 60, 69 (1993) (citing Wood v. Derwinski, 1 Vet. App. 
190, 192-93 (1992)).  In this veterans case, the Board notes 
that the veterans complaints of pain and pain on motion of 
various joints have not resulted in clinical findings of pain 
on motion.  While there may be some limitation of various 
joint motion due to pain on motion, the evidence does not 
demonstrate that such pain on motion is productive of 
additional functional limitation or limitation of motion 
which more nearly approximates limitation of motion so as to 
warrant a higher evaluation on that basis.  38 C.F.R. 
§ 4.71a.  

In reaching these conclusions, the Board has considered the 
provisions of 38 C.F.R. § 4.7 in reaching its decision, but 
for the reasons discussed above has concluded that a higher 
evaluation is not warranted.

While the Board has considered the doctrine of affording the 
veteran the benefit of any existing doubt with regard to the 
issue of an increased evaluation, the record does not 
demonstrate an approximate balance of positive and negative 
evidence as to warrant the resolution of this matter on that 
basis.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.7 
(1997).


ORDER

An increased evaluation for residuals of Ross River Virus 
with multiple joint arthritis is denied. 



		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.

- 2 -
